Citation Nr: 1243342	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO. 06-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a compensable disability rating for ingrown toenails of the bilateral greater toes, postoperative.

2. Entitlement to an increased rating in excess of 30 percent for migraine headaches.


ATTORNEY FOR THE BOARD

S. Finn, Counsel 

INTRODUCTION

The Veteran had active duty from August 1970 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).


In a November 2011 rating decision, the rating for headaches secondary to psychological factors affecting physical condition, was increased to 30 percent effective June 29, 2004. Applicable law mandates that when a Veteran seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993). The Veteran's claim for an increased evaluation therefore remains on appeal.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. There is no evidence of active pathology of an ingrown toenail of bilateral greater toes.

2. At no point during the appeal has the Veteran's ingrown toenail of the bilateral greater toes been shown to be exceptional or unusual as to render the schedular criteria inadequate for rating the disability.

3. With resolution of the benefit of the doubt in the Veteran's favor, migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are shown.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for an ingrown toenail of the bilateral greater toes are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Code 7899-7806, 7817 (2012).

2. The criteria for a rating of 50 percent for migraine headaches are approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

July and September 2004 letters pre-adjudication letters explained the evidence necessary to substantiate the Veteran's claims. Additional letters were sent in May 2008 and December 2008. The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was also notified of how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006) with subsequent readjudication in October 2012. 

The claims file contains treatment records identified by the Veteran, VA treatment records, and the report of December 2004 and August 2010 VA examinations. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As the report reflects review of the claims file and assessment of the Veteran's contentions and disabilities, the report is adequate. The duty to assist in the gathering of records and a VA examination has been met and the RO/AMC has substantially completed the September 2008, August 2010, and February 2012 remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claims. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012).

Increased Ratings-In General

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012). Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4. Specific diagnostic codes will be discussed where appropriate below.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. Fenderson v. West, 12 Vet App 119 (1999). When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable. 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 




Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012). All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. 
§ 4.3 (2012).

Migraine Headaches

The Veteran's migraine headache disorder  is currently rated as 30 percent disabling, effective June 29, 2004 - the date of receipt of his claim. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis - a 50 percent evaluation will be assigned. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months. The highest or 50 percent rating may be assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

A December 2004 VA examination reflects complaints of frequent headaches in the right frontal area that radiated to the neck. The Veteran described his headaches indicating that they would typically "build up" to the point where he was unable to function. He denied any associated nausea, vomiting, and photophobia. He denied any other associated neurological symptoms such diplopia, dysarthria, dysphagia, focal weakness or numbness, and auras. Upon physical examination, he was diagnosed with mild vascular headache disorder but with otherwise normal neurological findings.

However, one month later a January 2005 VA treatment record reflects complaints of throbbing headaches for three days. The Veteran reported that Vicodin did not relieve his symptoms. However, a February 2006 VA treatment record noted occasional headaches with no dizziness or lightheadedness. 

A February 2009 VA treatment record noted recurring migraines, but no photophobia, less severe that usually responded to Vicodin or Tylenol.

During an August 2010 VA examination, the Veteran told the examiner that he then had unilateral, retro-orbital, migraines that have a throbbing quality, and which occurred  approximately twice weekly lasting for a few hours. He used Tylenol, codeine, and/or Vicodin (two tablets four times daily for his migraine headaches with a fairly good response). He stated he had four prostrating or incapacitating headaches per month, which rendered him in a state of functional uselessness for at least one day. However, the Veteran reported that these prostrating headaches lasted for up to 2 days.

On physical examination, he was alert and oriented in all three spheres. His speech was clear and his pupils were equal and reactive to light and accommodation. Cranial nerves were all intact and the motor examination revealed 5/5 upper extremity strength and normal muscle mass and tone. His gait was normal and there was no ataxia. Finger to nose was normal. Sensory examination was intact and there were no trigger points on palpation of the face. There was no sinus tenderness or no nasal obstruction. 

The VA examiner stated essentially that the Veteran's headaches were not "mild" for someone having several incapacitating headaches per week. He concluded that the Veteran had "moderately severe" migraine headaches with approximately four prostrating or incapacitating headaches per month and his migraines were associated with the characteristics of photophobia, some dizziness, nausea, occasional visual phenomenon, but with no history of any focal neurological signs, no dysarthria, no diplopia or nothing suggestive of vertebrobasilar migraine and this type of migraine would have a moderate impact of activities of daily living and occupational functioning. The intensity of the non-incapacitating headaches was moderate. The intensity of the incapacitating or prostrating headaches was severe. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but it would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The currently assigned rating is based on the "moderately severe" level of migraines which causes decreased in functional levels rather than the frequency of the subjective history of specific migraine headache condition. The VA examiner essentially pointed out that migraine attacks are variable and do not occur with any specific chronicity and do not adhere to any specific time table. 

However, the Veteran is competent to report the frequency and effect of his migraine headache symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). While his report of the frequency of incapacitating headaches varies, it appears to average four prostrating or incapacitating headaches per month which last for at least several hours and periodically for days.  These findings clearly approximate those that would amount to severe economic inadaptability. 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance - given the Veteran's subjective account which is presumed competent and appears credible, this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and a 50 percent evaluation for migraine headaches will be granted. Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the Veteran, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1). The evidence of record does not otherwise present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. In the absence of such factors, the criteria for referral for the assignment of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Ingrown Toenails

The Veteran's disability is rated by analogy under Diagnostic Code 7899-7806 as noncompensable, effective June 29, 2004.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2012). When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20 (2012). The Veteran's disorder  is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous. Id.

Under Diagnostic Code 7813, dermatophytosis (ringworm of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) should be rated as disfigurement of the head, face or neck, scars, or dermatitis, depending upon the predominant disability.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part or system of the body involved; the last 2 digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27 (2012). Diagnostic Code (DC) 7813 rates dermatophytosis (ringworm of the beard area, tinea barbae). This diagnostic code rates these disabilities as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801- 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7813.

DC 7800 rates disfigurement of the head, face, or neck. A 10 percent evaluation is assigned when one characteristic of disfigurement is present. A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement. A 50 percent rating for disfigurement of the head, face, or neck is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. A rating of 80 percent for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. Id. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2012).

The 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: 1. Scar 5 or more inches (13 or more centimeters) in length; 2. Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; 3. Surface contour of scar elevated or depressed on palpation; 4. Scar adherent to underlying tissue; 5. Skin hypo-or hyper- pigmented in an area exceeding six square inches (39 square centimeters); 6. Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); 7. Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); 8. Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).


DC 7806 rates dermatitis or eczema. A noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy required during the past 12- month period. A 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7806.

While the applicable rating criteria for skin disorders found at 38 C.F.R. § 4.118 were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), the October 2008 revisions are only applicable to claims received on or after October 23, 2008.

A December 2004 VA examination of the foot reflects normal alignment of his feet. He could stand on his tiptoes and his posterior deep tendon works appropriately. He has 2+ dorsalis pedis pulses. Upon physical examination, the Veteran had no ingrown toenails. He had ablation surgery and his ingrown toenails had not been a problem since that time. He had some fungal infections of the nails that had no relation to the ingrown toenails. There was minimal callus formation and no skin excoriation or pain. 

The preponderance of the evidence is against the assignment of a compensable disability rating for the Veteran's ingrown toenails at any time during the appeal period, to include one year prior to the date of the increased rating claim. The minimum compensable rating under Diagnostic Code 7806 requires dermatitis or eczema covering at least 5 percent of the body (but less than 20 percent); affecting at least 5 percent of exposed areas (but less than 20 percent); or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for less than six weeks during the past 12-month period. The December 2004 VA examiner noted that the Veteran's greater toe disability did not affect any exposed area. There was no evidence of active pathology of the Veteran's postoperative ingrown toenail of the bilateral greater toes noted on examination. 

There are no other applicable diagnostic codes that would provide a basis for higher rating. The Veteran's great toe disability has not been shown to involve moderate foot disability, systemic treatment, scars, or psoriasis. See 38 C.F.R. § 4.71a, Diagnostic Code 5284 and 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805, 7816, 7817. The disability also has not resulted in any functional impairment, and, thus, the disability is not shown to involve any factor(s) that warrant evaluation under any other provision of VA's rating schedule.

The Veteran is competent to report symptoms as to his great toenail. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, the criteria needed to support a compensable rating-eczema or dermatitis affecting at least 5 percent of the body, affecting 5 percent of exposed areas, or requiring intermittent systemic therapy, or other, demonstrated functional impairment within the meaning of VA's rating schedule-require clinical (i.e., observable) findings which have been investigated by medical professionals and not present. While the Veteran's complaints have been considered, they are not considered more persuasive on these points than the objective medical findings which, as indicated above, do not support the claim for a compensable rating.

At no point since has the disability under consideration been shown to be exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321.




The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

The schedular criteria are adequate to rate the disability under consideration. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A disability rating of 50 percent for migraine headaches is granted.

A compensable disability rating for ingrown toenails of the bilateral greater toes, postoperative is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


